SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 22, 2009 MERIDIAN INTERSTATE BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Massachusetts 001-33898 20-4652200 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 10 Meridian Street, East Boston, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (617) 567-1500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On October 22, 2009, Meridian Interstate Bancorp, Inc. issued a press release announcing earnings for the quarter and nine months ended September 30, 2009.A copy of the press release is attached as Exhibit 99 to this report. The press release attached as an exhibit to this Current Report pursuant to this Item 2.02 is being furnished to, and not filed with, the Securities and Exchange Commission. Item 9.01.Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits. Exhibit No.Exhibit 99 Press release dated October 22, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. MERIDIAN INTERSTATE BANCORP, INC. DATE: October 23, 2009 By:/s/Gregory Derderian Gregory Derderian Treasurer and Chief Financial Officer
